561 So.2d 1 (1990)
Irene L. POTTER F/K/a Irene L. Haffner, Appellant,
v.
Michael P. HAFFNER, Appellee.
No. 89-01861.
District Court of Appeal of Florida, Second District.
March 23, 1990.
Rehearing Denied May 9, 1990.
*2 Michael L. Hastings of Battaglia, Ross, Hastings and Dicus, P.A., St. Petersburg, for appellant.
Jack Helinger of Louderback, McCoun & Helinger, St. Petersburg, for appellee.
LEHAN, Acting Chief Judge.
In this custody dispute following the divorce of the parties in Florida we decline to reverse an order which effected the transfer of custody of a minor child, who was with his mother in Arizona, to his father in Florida "until further order of this [trial] court." Consistent with what we perceive as the trial court's intent, we direct that such custody be temporary and that the mother be given at a very early date upon her motion the opportunity to be heard as to permanent custody. See Longo v. Longo, 245 So.2d 658, 660 (Fla. 4th DCA 1971); Scheer v. Scheer, 132 So.2d 456, 458 (Fla. 3d DCA 1961).
Our ruling is not to be taken as an expression as to who is or was entitled to custody and is principally in recognition that an additional transfer of custody before this matter is resolved would not appear to be in the child's best interests. Cf. Palmore v. Sidoti, 472 So.2d 843, 846-47 (Fla. 2d DCA 1985).
PARKER and ALTENBERND, JJ., concur.